DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6-21 and 23 are pending
Claims 2-5 and 22 were previously canceled
Claims 1, 6, 11, 15, 16, 18, 20 and 23 are currently amended
Claims 1, 6-21 and 23 are rejected

Terminal Disclaimer
The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9662598 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 states “pressure-limiting means” and instead should state “a pressure-limiting means” to maintain consistency.  Also, line 11 states “an aperture for allowing fluid to flow” and instead should state “an aperture for allowing the fluid to flow” for further clarity.  Furthermore, lines 18-21 states “wherein the valve closure member is urged towards engagement with the valve seat when the force exerted from fluid pressure applied to the net force from fluid pressure applied to the upstream surface of the piston and the force exerted by the spring means.”  Examiner suggests to amend the limitation to further recite “wherein the valve closure member is urged towards the engagement with the valve seat when a force exerted from fluid pressure applied to the effective downstream surface of the piston exceeds a net force from the fluid pressure applied to the effective upstream surface of the piston and a force exerted by the spring means.” for further clarity.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at Amended, independent claim 1 now recites “a pressure relief valve having:  a piston displaceable within a bore, the piston comprising a valve closure member…wherein the piston comprises an effective downstream surface that is larger than an effective upstream surface…wherein the valve closure member is urged towards engagement with the valve seat when the force exerted from fluid pressure applied to the downstream surface of the piston exceeds the net force from fluid pressure applied to the upstream surface of the piston and the force exerted by the spring means.” which is not explicitly supported or described in the original specification filed on 01/18/2019; therefore, is new matter.  For example, original specification page 3 states “the valve closure member comprises a piston displaceable within a bore”, whereas amended, independent claim 1 now recites “the piston comprising a valve closure member” which is different.  Furthermore, Examiner suggests amending independent claim 1 to use similar/exact limitations as supported and described in the original specification to avoid any new matter issues.  Claims 6-21 and 23 are also rejected since these claims depend on claim 1.
Furthermore, amended, dependent claim 6 now recites “fluid pressure is applied to the upstream surface of the piston…and to the downstream surface of the piston…” which is not described or supported in the original specification filed on 01/18/2019; therefore, is new matter.  Original specification page 2 states “fluid pressure is applied to a first surface of the valve closure member…and to a second surface of the valve closure member” which is different than now amended, dependent claim 6.  Claims 7-8 are also rejected since these claims depend on claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the inlet aperture and an outlet aperture of the filter insert” on lines 4-5.  It is unclear whether Applicant is referring to the same outlet aperture of the filter insert as recited on line 4 of claim 15, or a different and new outlet aperture.  Claims 17-21 are also rejected since these claims depend on claim 16.
Claim 20 recites the limitation "connected to the inlet…to the outlet” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation "wherein the piston…of the piston” on lines 1-3.  Claim 23 includes similar limitations included in now amended, independent claim 1; did Applicant intend to cancel claim 23 instead?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 9 and 15-21 of the current application 16/319285 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 85-86, 90-91 and 96 of U.S. Patent 11,291,933.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 9 and 15-21 of the current application (16/319285) discloses a spigot, a filter insert comprising a body portion and a closed-ended tube, an inlet aperture, an outlet aperture, a filter medium, a connector, a housing, a substantially fluid impermeable barrier, a locking collar, and a flow control valve.
Claims 85-86, 90-91 and 96 of U.S. Patent 11,291,933 discloses a spigot, a filter insert comprising a body portion and a closed-ended tube, an inlet aperture, an outlet aperture, a filter medium, a connector, a housing, a substantially fluid impermeable barrier, a locking collar, a part-turn locking mechanism having a first position, a second position and a third position, and a flow control valve.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 03/15/2022, with respect to current claims 1, 6-21 and 23 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding previous claims 1, 6, 15, 16 and 23 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new claim objection regarding claim 1 is now made (see above).

A new 112(a) claim rejection is now made (see above).
The previous 112(b) claim rejections regarding previous claims 11 and 15-21 have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
The previous double patenting rejection has been fully considered.  Applicant has filed a terminal disclaimer over U.S. Patent 9,662,598 B2, which is accepted; however, Applicant failed to address over previous co-pending Application No. 16/532326 (now U.S. Patent 11,291,933).  As a result, the double patenting rejection is still maintained.


Allowable Subject Matter
Claims 1, 6-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Primary Examiner, Art Unit 1773